Citation Nr: 1545758	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1972 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD.  The Veteran appealed the denial in this decision, and the matter is now before the Board.  

The Veteran was scheduled to testify via videoconference from the RO in Waco in September 2015.  On two occasions in August 2015, the RO notified the Veteran of the time and place of the hearing.  The Veteran did not report for his September 2015 Board hearing, and he did not provide an excuse or request a postponement of the hearing.  As the Veteran has not requested that a Board Hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2015).


FINDING OF FACT

After resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise in showing corroborating evidence of an in-service stressor, and that his current PTSD is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current PTSD signs and symptoms relate to being a victim of sexual assault or military sexual trauma (MST) while he was incarcerated in a civilian jail in May 1974.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see 38 C.F.R. §§ 4.125(a), 4.130 (2015).  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and DSM-V.

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304(f); see Doran v. Brown, 6 Vet. App. 283 (1994).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  However, the record has not indicated and the Veteran has not contended that he was engaged in combat during his military service or that he is claiming a combat-related stressor.  Thus, the revised provisions of 38 C.F.R. § 3.304(f) are inapplicable to his appeal. 

Nevertheless, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

At the outset, the Board notes that the Veteran has a current medical diagnosis of PTSD pursuant to the DSM-IV and DSM-V criteria as shown by several VA treatment records, including an April 2011 VA mental health attending note and a June 2015 VA mental health inpatient note.  Thus, the first element of service connection PTSD is not in question.  

In regard to the second element, the Veteran contends that while he was incarcerated at a city jail in Oakland, California in May 1974, he was raped by a group of men.  Initially, the Board notes that the record does not indicate that his incarceration in a city jail in May 1974 constituted willful misconduct.  Specifically, a May 1974 military police report documented the incident of the arrest and jailing of the Veteran and two other service members for a drug possession offense.  This service personnel document showed that the Veteran was on authorized liberty leave when the arrest occurred, and thus, the Veteran was not avoiding duty by desertion or absent without leave when the incident occurred.  See 38 C.F.R. § 3.1(m) (2015).  Furthermore, there is no evidence in the record indicating that the drug charge resulted in a felony conviction in a civilian court.  Id.  Moreover, the Veteran's arrest for the drug charge is not the proximate cause of the alleged sexual assault.  See 38 C.F.R. § 3.1(n).  

The Veteran has consistently stated that he was raped while in jail in May 1974 in various lay statements of record, including in June 2010, July 2010, and June 2011 statements in support of his claim and the June 2011 substantive appeal (VA Form 9).  Beginning with the June 2010 statement, he contended that he was unable to talk about this in-service occurrence for a long time due to shame and fear, that he informed a commanding officer of the incident but was told to keep quiet otherwise he would be subject to disciplinary action, and that he finally sought help for his symptoms many years after service.  

The record as a whole appears to confirm the Veteran's contentions.  His service treatment records, including his June 1972 entrance examination and March 1974 separation examination, are silent as to complaints of or treatment for MST or any psychiatric abnormalities.  However, the record does not contain any service treatment records after May 1974, the month in which the alleged in-service personal assault occurred.  

A May 1974 service military police report shows that the Veteran was arrested and booked into the Oakland City Jail on May 9, 1974 for possession of marijuana.  The Veteran spent several days in this jail.  His service personnel records show that he was separated from active duty on June 4, 1974.  

In a November 2008 VA progress note, the Veteran was noted as denying currently or previously being abused physically, sexually, or emotionally.  However, beginning with a January 2009 VA clinical psychiatric note, the Veteran has consistently indicated that he was raped after being arrested and incarcerated in a civilian jail at the age of 20 for a drug-related offense.  For example, in January 2009, he relayed to a VA doctor that he has repeatedly reexperienced the event, even though he tried to suppress thoughts associated with this event.  The doctor indicated that the complaint of PTSD was not clearly demonstrated during the interview, although the conditions for ruling out a PTSD diagnosis were not clear.  The VA psychologist noted that the Veteran's statements of avoidance and vigilance can articulate exposure to a life-threatening event and can demonstrate secondary characteristics of chaotic internal life that was frequently seen in adults with complex forms of PTSD.  The doctor, however, indicated that he continued to relate well with same-sexed peers in a controlled environment, and that he presented with additional signs more characteristic of other mental health disorders.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 45.  

Likewise, in a March 2009 VA psychology initial evaluation note, the Veteran was referred to a VA clinical psychologist for diagnostic clarification of exposure to trauma during incarceration in his 20s after he reported experiencing social withdrawal and panic attacks.  The Veteran had previously shared the details of the in-service occurrence with this doctor in December 2008, and he stated that he was only the second person to whom he relayed these details.  The doctor noted a history of substance abuse, including opioids, cocaine, alcohol, and marijuana.  The Veteran stated that he began using recreational drugs during military service and that he only attained at most six months of sobriety in the 36 years since service.  

The Veteran again reported being arrested and incarcerated in a civilian jail at 20 years old for a drug-related offense.  He stated that he was raped while he was in jail, and that he has repeatedly reexperienced the event even though he has attempted to suppress such thoughts.  He reported being incarcerated five to six times since this incident, and each time he was incarcerated, he reexperienced the rape, which was accompanied by sleeping problems and withdrawal.  He denied reexperiencing this event during the interview, and he also stated that he did not have signs of vigilance and task-avoidance.  

Following a mental health evaluation, the Veteran was diagnosed with polysubstance dependence, which was in partial remission in a controlled environment, substance-related anxiety disorder, and traits of paranoid personality.  The doctor stated that a diagnosis of PTSD warranted a further ruling out, and that the present evaluation identified several factors, including exposure to a life-threatening traumatic event, i.e., rape during incarceration.  The doctor noted consideration of PTSD remained undetermined.  However, he explained that individuals who suffer from PTSD and who were exposed to a traumatic event frequently present for treatment of comorbid substance abuse, have a history of at least one incident of attempting self-harm, and become increasingly aversive to social gatherings.  These individuals are also distrusting of others, especially when divulging intimate details about their lives, and they experience frequent episodes of anxious mood.  The Veteran presented clinical sings of all of these characteristics.  However, the doctor noted that additional aspects of the Veteran's presentation did not show signs required to substantiating the PTSD diagnosis, including avoiding reminders of the traumatic event and intrusive thoughts.  

The VA psychologist further explained that not everyone who is exposed to a traumatic event, of which rape is assuredly considered, develops symptoms of PTSD in response to the event.  Many individuals develop other types of clinical conditions subsequent to the originating trauma.  The doctor opined that the Veteran processed the traumatic event, along with the harsh life events preceding the rape, in such a way as to become characteristically sensitive to the reactions of others and dubious of any gestures that others make towards him.  The doctor noted that the Veteran was unsure of the intentions of others and anticipated that other people will ultimately exploit him or somehow take advantage of him.   

In an April 2011 VA mental health attending note, the Veteran was noted as having relayed an episode of MST approximately six weeks prior to this VA physician and that he was started on prazosin medication for his mental health symptoms.  Following a discussion of relevant history, symptoms, and a mental status examination, the Veteran was diagnosed with PTSD, opioid dependence, and cocaine dependence.  He was assigned a GAF score of 47.  The doctor noted that he showed improved symptoms of PTSD, improved sleep, and improved mood since disclosing the in-service event six weeks prior.  

In May 2011, the Veteran was afforded an opinion only examination by VA for his mental health symptoms.  The VA examiner was asked to opine whether the reported in-service stressor actually occurred and if the stressor occurred, whether the Veteran has PTSD that was caused by the stressor.  After reviewing the Veteran's records and claims folder, the VA examiner discussed his current symptoms and his treatment history.  The examiner noted that his service treatment records were negative for a description of a traumatic event or a diagnosis of PTSD.  The examiner also recounted the Veteran's statements regarding the details and circumstances of the in-service stressor, which the Board has discussed above.  Moreover, the examiner noted the VA treatment records, including the March 2009 and March 2011 records, which discussed PTSD symptoms and the alleged in-service stressor.  

Following a review of this evidence, the examiner determined that she was unable to opine whether the Veteran's alleged sexual assault occurred while in service without resorting to mere speculation.  She explained that his service personnel records confirmed his incarceration, but there was no report of the sexual assault.  She stated that there was no solid documented evidence of the assault and that his records over the years did not support a diagnosis of PTSD, until recently.  She noted his recent medical treatment for substance abuse, including for heroin and cocaine, and she explained that it was more challenging to properly diagnose patients who are actively using substances, such as drugs and alcohol, because the effects from substances can either mimic and/or mask possible underlying clinical disorders that may be present.  She recommended that the Veteran have his symptoms reassessed after a period of sustained sobriety of at least six months.

Since this examination, the RO has scheduled the Veteran for VA examinations in April 2012 and May 2015.  The Veteran has failed to report, without good cause, to these examinations after being notified of the time and place of each examination.  See 38 C.F.R. § 3.655 (2015) (noting that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record).  

The Veteran underwent a psychological assessment in April 2013 through the VA domiciliary care for homeless veterans.  In a VA addendum note, a clinical psychologist noted that the results of the assessment, which were somewhat consistent with prior testing, indicated that the Veteran was reporting significant paranoia/mistrust of others, affective instability, impulsivity, and some symptoms indicative of a diagnosis of PTSD.  The doctor noted that it was unclear if he would currently meet the diagnostic criteria for PTSD given his general over-reporting style and significant comorbid Axis II traits.  However, the results of the assessment indicated that he would benefit from group therapy that was focused on his Axis II traits along with possible PTSD symptoms.  

In a June 2015 VA mental health inpatient note, he was diagnosed with PTSD and polysubstance abuse disorder pursuant to the DSM-V.  The VA doctor noted that he was previously diagnosed with PTSD in 2011.

The record shows that the Veteran was in receipt of Social Security Administration (SSA) benefits, and SSA records have been associated with his claims file in February 2014.  Apart from one notation that he has a history of psychiatric problems, these records do not discuss or mention any PTSD symptoms or the in-service stressor.  

Most recently, the Veteran's representative contended in a September 2015 appellant's brief that the Veteran currently has a diagnosis of PTSD based on MST, and that service connection is warranted for this disability.  

After a thorough review of the record, and after affording the Veteran the benefit of the doubt, the Board concludes that the record shows corroborating evidence of the claimed in-service stressor.  Specifically, the Veteran has consistently reported the details of the in-service MST incident during the pendency of this appeal.  While service treatment records do not show any psychiatric symptoms or recording of MST, the record includes service personnel documentation showing that the Veteran was jailed for a drug-related offense in May 1974 and that he spent several days in jail.  Thus, the Veteran's statements are credible as they are consistent with the evidence of record.  

Furthermore, while the May 2011 VA examiner could not provide an opinion as to whether the in-service stressor actually occurred, the evidence of record includes several VA treatment records in which VA doctors concluded that the in-service personal assault occurred.  See 38 C.F.R. § 3.304(f)(5) (noting that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).  Specifically, in a January 2009 clinical psychiatric note, a March 2009 psychology initial evaluation note, and an April 2011 mental health attending note, VA doctors assessed the Veteran's mental health symptoms believing that the in-service stressor actually occurred.  Additionally, the record includes evidence of behavior changes in the Veteran following this assault, including wanting to separate from service, a long history of substance abuse, and VA treatment records noting episodes of depression, anxiety, and panic attacks.  Although many of these symptoms have not been specifically associated with the in-service MST, their presence after May 1974 is relevant to the second element of service connection for PTSD.  Thus, the Board finds that the evidence is at least in equipoise in showing corroborating evidence of an in-service stressor for the Veteran's PTSD.  

Moreover, the evidence of record is at least in equipoise as to whether the Veteran's PTSD is causally related to the in-service stressor.  The third element of service connection for PTSD requires medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  It is notable that the record does not include any medical evidence indicating that the Veteran's PTSD is not etiologically related to his claimed in-service stressor.  While the May 2011 VA examiner stated that she was unable to opine whether the in-service stressor occurred or whether the Veteran has a current diagnosis of PTSD, she did not provide a negative nexus opinion.  Other evidence in the claims file indicates that there is a causal link between the current PTSD symptoms and the in-service stressor.  Specifically, the January 2009 VA psychologist noted that the Veteran's statements of avoidance and vigilance can articulate exposure to a life-threatening event and can demonstrate secondary characteristics of chaotic internal life that was frequently seen in adults with complex forms of PTSD.  Similarly, in March 2009, a VA doctor stated that a diagnosis of PTSD warranted a further ruling out, and that the present evaluation identified several factors, including exposure to a life-threatening traumatic event, i.e., rape during incarceration.  The Board acknowledges that these records do not explicitly discuss a direct nexus between his current symptoms and the in-service stressor, which can be explained by the fact that the Veteran was not yet diagnosed with PTSD.  Contrarily, in April 2011, a VA doctor diagnosed the Veteran with PTSD, prescribed medication for his mental health symptoms, and indicated that his symptoms had improved since disclosing the in-service stressor.  

Overall, the record lacks medical evidence indicating the Veteran's current PTSD symptoms are not causally related to the in-service stressor.  However, it does include several VA treatment records in which doctors deduced that there is a causal link between his current PTSD and the in-service MST occurrence.  Thus, after resolving all reasonable doubt in his favor, the Board concludes that the evidence is at least in equipoise in showing that the Veteran's current PTSD is etiologically related to his military service.

Accordingly, after applying the benefit of the doubt doctrine, the service connection claim for PTSD must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for PTSD.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


